     Case 3:14-cv-00366-JAH-BLM Document 59 Filed 06/22/20 PageID.901 Page 1 of 5



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    RACHEL SMITH, individually and on                  Case No.: 14CV366-JAH(BLM)
      behalf of all others similarly situated
12
                                        Plaintiff,       SCHEDULING ORDER
13                                                       REGULATING DISCOVERY
      v.                                                 AND OTHER PRE-TRIAL
14
                                                         PROCEEDINGS
      LUXOTTICA RETAIL NORTH
15
      AMERICA, INC. dba LensCrafters, AND
16    EYEXAM OF CALIFORNIA, INC.,
17                                   Defendant.
18
19         On June 19, 2020, the Court held a telephonic Early Neutral Evaluation Conference
20   (“ENE”) in the above-entitled action. ECF No. 58. Settlement of the case could not be
21   reached during the ENE and the Court therefore conducted a Case Management
22   Conference pursuant to Rule 16.1(d) of the Local Rules. Id. After consulting with the
23   attorneys of record for the parties and being advised of the status of the case, and good
24   cause appearing, IT IS HEREBY ORDERED:
25         1.     The parties shall file a joint motion for a protective order, which includes the
26   terms of their agreement for handling confidential documents and information, on or before
27   July 3, 2020.
28         2.     Any motion to join other parties, to amend the pleadings, or to file additional

                                                     1
                                                                                 14CV366-JAH(BLM)
     Case 3:14-cv-00366-JAH-BLM Document 59 Filed 06/22/20 PageID.902 Page 2 of 5



1    pleadings shall be filed by August 21, 2020.
2            3.   The parties shall designate their respective class certification experts in
3    writing by November 13, 2020. The parties must identify any person who may be used at
4    trial to present evidence pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This
5    requirement is not limited to retained experts. The date for exchange of rebuttal experts
6    shall be by December 11, 2020. The written designations shall include the name, address
7    and telephone number of the expert and a reasonable summary of the testimony the expert
8    is expected to provide. The list shall also include the normal rates the expert charges for
9    deposition and trial testimony.
10           4.   By November 13, 2020, each party shall comply with the disclosure
11   provisions in Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This
12   disclosure requirement applies to all persons retained or specially employed to provide
13   expert testimony, or whose duties as an employee of the party regularly involve the giving
14   of expert testimony. Except as provided in the paragraph below, any party that fails
15   to make these disclosures shall not, absent substantial justification, be permitted to
16   use evidence or testimony not disclosed at any hearing or at the time of trial. In
17   addition, the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
18           5.   Any party shall supplement its disclosure regarding contradictory or rebuttal
19   evidence under Fed. R. Civ. P. 26(a)(2)(D) by December 11, 2020.
20           6.   Any motion for class certification must be filed on or before January 29,
21   2021.
22           7.   The parties are ORDERED to contact the chambers of Judge Major within
23   three days of the Court’s ruling on the motion for class certification to set the remaining
24   case deadlines.
25           8.   Failure to comply with this section or any other discovery order of the court
26   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
27   the introduction of experts or other designated matters in evidence.
28           9.   A Mandatory Settlement Conference shall be conducted on February 10,

                                                    2
                                                                               14CV366-JAH(BLM)
     Case 3:14-cv-00366-JAH-BLM Document 59 Filed 06/22/20 PageID.903 Page 3 of 5



1    2021 at 1:30 p.m. in the chambers of Magistrate Judge Barbara L. Major located at 333
2    West Broadway, Suite 1110, San Diego, CA 92101. All discussions at the Mandatory
3    Settlement Conference will be informal, off the record, privileged, and confidential.
4    Counsel for any non-English speaking party is responsible for arranging for the appearance
5    of an interpreter at the conference.
6                   a.      Personal Appearance of Parties Required: All parties, adjusters for
7    insured defendants, and other representatives of a party having full and complete authority
8    to enter into a binding settlement, as well as the principal attorneys responsible for the
9    litigation, must be present in person and legally and factually prepared to discuss
10   settlement of the case. Counsel appearing without their clients (whether or not counsel has
11   been given settlement authority) will be cause for immediate imposition of sanctions and
12   may also result in the immediate termination of the conference.
13           Unless there is good cause, persons required to attend the conference pursuant to
14   this Order shall not be excused from personal attendance. Requests for excuse from
15   attendance for good cause shall be made in writing at least three (3) court days prior to the
16   conference. Failure to appear in person at the Mandatory Settlement Conference will be
17   grounds for sanctions.
18                  b.      Full Settlement Authority Required: In addition to counsel who will
19   try the case, a party or party representative with full settlement authority1 must be present
20   for the conference. In the case of a corporate entity, an authorized representative of the
21   corporation who is not retained outside counsel must be present and must have
22   discretionary authority to commit the company to pay an amount up to the amount of
23
24   1
       "Full settlement authority" means that the individuals at the settlement conference must be authorized to
25   explore settlement options fully and to agree at that time to any settlement terms acceptable to the parties.
     Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person needs to have
26   "unfettered discretion and authority" to change the settlement position of a party. Pitman v. Brinker Int'l,
     Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference contemplates that the person's view of the case may be altered during
     the face to face conference. Id. at 486. A limited or a sum certain of authority is not adequate. See Nick
28   v. Morgan's Foods, Inc., 270 F.3d 590, 595-97 (8th Cir. 2001).

                                                          3
                                                                                              14CV366-JAH(BLM)
     Case 3:14-cv-00366-JAH-BLM Document 59 Filed 06/22/20 PageID.904 Page 4 of 5



1    Plaintiff's prayer (excluding punitive damages prayers). The purpose of this requirement
2    is to have representatives present who can settle the case during the course of the
3    conference without consulting a superior. Counsel for a government entity may be excused
4    from this requirement so long as the government attorney who attends the Mandatory
5    Settlement Conference (1) has primary responsibility for handling the case, and (2) may
6    negotiate settlement offers which the attorney is willing to recommend to the government
7    official having ultimate settlement authority.
8                  c.    Confidential Settlement Statements Required:            No later than
9    January 29, 2021, the parties shall submit directly to Magistrate Judge Major's chambers
10   (via hand delivery or email address) confidential settlement statements no more than ten
11   (10) pages in length. These confidential statements shall not be filed or served on
12   opposing counsel. Each party's confidential statement must set forth the party’s statement
13   of the case, identify controlling legal issues, concisely set out issues of liability and
14   damages, and shall set forth the party’s settlement position, including any previous
15   settlement negotiations, mediation sessions, or mediation efforts, the last offer or demand
16   made by that party, and a separate statement of the offer or demand the party is prepared
17   to make at the settlement conference. If a specific demand or offer for settlement cannot
18   be made at the time the brief is submitted, then the reasons therefore must be stated along
19   with a statement as to when the party will be in a position to state a demand or make an
20   offer.
21            General statements that a party will "negotiate in good faith" is not a specific
22   demand or offer contemplated by this Order. It is assumed that all parties will negotiate in
23   good faith.
24                 d.    Requests to Continue a Mandatory Settlement Conference: Any
25   request to continue the Mandatory Settlement Conference or request for relief from any of
26   the provisions or requirements of this Order must be sought by a written ex parte
27   application. The application must (1) be supported by a declaration of counsel setting
28   forth the reasons and justifications for the relief requested, (2) confirm compliance with

                                                  4
                                                                                14CV366-JAH(BLM)
     Case 3:14-cv-00366-JAH-BLM Document 59 Filed 06/22/20 PageID.905 Page 5 of 5



1    Civil Local Rule 83.3(h), and (3) report the position of opposing counsel or any
2    unrepresented parties subject to the Order. Absent good cause, requests for continuances
3    will not be considered unless submitted in writing no fewer than (7) days prior to the
4    scheduled conference.
5           If the case is settled in its entirety before the scheduled date of the conference,
6    counsel and any unrepresented parties must still appear in person, unless a written
7    joint notice confirming the complete settlement of the case is filed no fewer than
8    twenty-four (24) hours before the scheduled conference.
9          10.    The parties must review the chambers’ rules for the assigned district judge
10   and magistrate judge.
11         11.    The dates and times set forth herein will not be modified except for good
12   cause shown.
13         12.    Briefs or memoranda in support of or in opposition to any pending motion
14   shall not exceed twenty-five (25) pages in length without leave of a district court judge.
15   No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
16   Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
17   and a table of authorities cited.
18         13.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter
19   this case hereafter.
20         IT IS SO ORDERED.
21   Dated: 6/22/2020
22
23
24
25
26
27
28

                                                   5
                                                                                   14CV366-JAH(BLM)
